Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
A) the flow splitter of claim 5 and B) one-way valve fluidly coupled to the downstream end and the first fluid coupling of claim 6 must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the suction device in claims 7 and 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Paragraphs [0105-106] disclose a suction device ref. 860.  However, no structure is provided.  Please see the rejection of claim 7 below under 112(b).  For purposes of examination any structure capable of providing suction may be applicable. Please note that the suction device is interpreted under 112(f) because the limitation uses a generic placeholder (device) coupled with a function (suction) while providing no other associated structure. 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a suction device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraphs [0105-106] disclose the suction device ref. 860, but provide no further structural information or guidance.  In addiction, Figs. 19E, F simply show the suction device as a block in a black diamgram. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binard et al. (US 3,858,572).

Regarding claim 1, Binard discloses an insufflation system for use with a pulsatile insufflation pump operable at a set pressure, the insufflation system comprising: 
a pressure conditioning apparatus (Fig. 1, ref. 10) configured to receive a discontinuous insufflation gas flow from the pulsatile insufflation pump at the set pressure and deliver a substantially consistent insufflation gas flow to a surgical site at a site pressure (Col. 3, lines 1 - 13), the pressure conditioning apparatus comprising an elastomeric film pouch having a pressure storage volume (Col. 3, lines 22 - 27); 
a first fluid coupling (Fig. 1, ref. 38, Col. 3, line 29) fluidly coupled to the pressure conditioning apparatus and configured to couple to the pulsatile insufflation pump (Fig. 1); and 
a second fluid coupling (Fig. 1, ref. 42, Col. 3, line 41) fluidly coupled to the pressure conditioning apparatus and configured to couple to the surgical site (Fig. 1); and 
wherein a difference between the site pressure and the set pressure of the insufflation pump defines a pressure loss and wherein the system is configured to reduce the pressure loss (the volume of the pouch will itself help to reduce a pressure loss between the gas inlet and outlet couplings).
Regarding claim 4, Binard discloses the insufflation system of claim 1, wherein the first fluid coupling has a first inner diameter and the second fluid coupling has a second inner diameter that is relatively large compared to the first inner diameter to reduce the pressure loss (see remarked Fig. 4 below).  

    PNG
    media_image1.png
    394
    741
    media_image1.png
    Greyscale




Regarding claim 6, Binard discloses the insufflation system of claim 1, further comprising: a return lumen (ref. 88b may be considered a return lumen as it has the required structure, e.g. a tube) having an upstream end configured to fluidly couple to the surgical site (Fig. 1, ref. 90b) and a downstream end opposite the upstream end (connected to splitter ref. 86, Fig. 1); and a one-way valve fluidly coupled to the downstream end and the first fluid coupling  (ref. 56).  

Regarding claim 9, Binard discloses a pressure conditioning apparatus (Abstract) for use with a 
pulsatile insufflation pump, the apparatus comprising: 
an elastomeric film pouch (Col. 3, lines 1 - 13, ref. 10, Fig. 1) comprising an inlet 
port (Fig. 1, ref. 38, Col. 3, line 29) and an outlet port (Fig. 1, ref. 42, Col. 3, line 41) defining a gas flow path therebetween (Col. 3, lines 1 - 13), wherein the elastomeric film is sized and configured to expand and contract responsive to a pressure of the gas flow (Col. 3, lines 22 - 27 disclose that the pouch is formed from a flexible plastic, thus fully capable of expanding and contracting in response to the inlet pressure flow); 
a segment of inlet gas tubing fluidly coupled to the inlet port and configured to be 
coupled to the insufflation pump (Col. 3, line 17, ref. 24, Fig. 1); and 
a segment of outlet gas tubing fluidly coupled to the outlet port (Col. 4, line 23, ref. 70, Fig. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binard et al. (US 3,858,572).

Regarding claims 3 and 13, Binard discloses the insufflation system of claim 1 or claim 9, except  wherein the elastomeric film pouch has a pressure storage volume of at least 6.5 liters. However, Binard does disclose that the volume of the pouch may be preselected according to the requirement of the procedure (Col. 5, lines 1 - 15).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pouch such that is has a storage volume of at least 6.5 liters to best meet the needs of a variety of different surgical procedures and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 14, Binard discloses the apparatus of claim 9, except wherein the elastomeric film pouch comprises a polyurethane film material.  However, Binard does disclose that the pouch may be formed from a flexible material such as a plastic (Col. 3, line 23). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pouch of Binard, such that the pouch comprises a polyurethane film material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binard et al. (US 3,858,572) in view of Kasuya (US 2014/0371667 A1).

Regarding claim 5, Binard discloses the insufflation system of claim 1, except for further comprising: a flow splitter in the first fluid coupling; and a third fluid conduit configured to prove a parallel fluid pathway between the flow splitter and the surgical site.  

Kasuya teaches a fast deliver system and surgical system (Abstract) comprising a gas supply or pump (Fig. 9, ref. 1c) having a first fluid coupling (ref. 33), in which the system further comprises a flow splitter (paragraph [0058], the “Y” tube) in the first fluid coupling; and a third fluid conduit (ref. 34) configured to prove a parallel fluid pathway between the flow splitter and the surgical site (see remarked Fig. 9 below).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Binard to include a flow splitter in the first fluid coupling; and a third fluid conduit configured to prove a parallel fluid pathway between the flow splitter and the surgical site, as taught by Kasuya, for the purpose of better providing a good visual field in a body cavity via two different gas flow velocities from the two different conduits (paragraph [0028]). 


    PNG
    media_image2.png
    661
    981
    media_image2.png
    Greyscale




Regarding claim 7, Binard discloses the insufflation system of claim 1, except wherein the system further comprises a first return conduit configured to fluidly couple to the surgical site; a second return conduit fluidly coupled to the pressure conditioning apparatus; and a suction device fluidly coupled to the first return conduit and the second return conduit to define an insufflation gas return pathway.  

Kasuya teaches a fast deliver system and surgical system (Abstract) comprising a first return conduit configured to fluidly couple to the surgical site (see remarked Fig. 9 below); a second return conduit fluidly coupled to the pressure conditioning apparatus ; (see remarked Fig. 9 below) and a suction device fluidly coupled to the first return conduit and the second return conduit to define an insufflation gas return pathway ref. 7a, Fig. 9).  ).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Binard to include a first return conduit configured to fluidly couple to the surgical site; a second return conduit fluidly coupled to the pressure conditioning apparatus; and a suction device fluidly coupled to the first return conduit and the second return conduit to define an insufflation gas return pathway, as taught by Kasuya, for the purpose of providing aspiration to help keep the surgical site clear. 

    PNG
    media_image3.png
    669
    634
    media_image3.png
    Greyscale

Regarding claim 8, Binard discloses the insufflation system of claim 1, except for further comprising: a first return conduit configured to fluidly couple to the surgical site; a reintroducing conduit configured to fluidly couple to the surgical site; and a suction device fluidly coupled to the first return conduit and the reintroducing conduit to define an insufflation gas return pathway.  

Kasuya teaches a fast deliver system and surgical system (Abstract) comprising a first return conduit configured to fluidly couple to the surgical site (see remarked Fig. 9 below); a reintroducing conduit configured to fluidly couple to the surgical site (see remarked Fig. 9 below); and a suction device (Fig. 9, ref. 7a) fluidly coupled to the first return conduit and the reintroducing conduit to define an insufflation gas return pathway (Fig. 9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Binard to include a first return conduit configured to fluidly couple to the surgical site; a reintroducing conduit configured to fluidly couple to the surgical site; and a suction device fluidly coupled to the first return conduit and the reintroducing conduit to define an insufflation gas return pathway, as taught by Kasuya, for the purpose of providing aspiration to help 
    PNG
    media_image4.png
    675
    574
    media_image4.png
    Greyscale
keep the surgical site clear. 





Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binard et al. (US 3,858,572) in view of Goodman et al. (US 5,322,070).

Regarding claim 10, Binard discloses the apparatus of claim 9, except wherein the elastomeric film pouch comprises a sheet folded upon itself and having sealed edges defining an enclosed volume (Col. 3, lines 22 - 37), but is silent regarding that the sheet is polymeric film.  However, Binard does disclose that the pouch may be formed from a flexible material such as a plastic (Col. 3, line 23). Goodman teaches a insufflation system (Abstract) wherein components are formed from polymeric material with low permeability to carbon dioxide (Col. 2, lines 55 - 60). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pouch of Binard such that it is formed from a polymeric material, for the purpose of preventing gas loss due to its low permeability. 

Regarding claim 11, Binard in view of Goodman discloses the apparatus of claim 10, wherein the elastomeric film pouch has a generally rectangular shape (Fig. 1). 


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binard et al. (US 3,858,572) in view of Torisawa et al. (US 2012/0253124 A1).

Regarding claim 12, Binard discloses apparatus of claim 9, except wherein the inlet port and the outlet port are positioned on opposite sides of the elastomeric film pouch.  

Torisawa teaches an endoscope air-supply system (Abstract) comprising a pouch (paragraph [0052], ref. 46, Fig. 1) wherein an inlet port (ref. 58, Fig. 1) and an outlet port (refs. 52, 54, Fig. 1) are positioned on opposite sides of the pouch (Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pouch of Binard such that the inlet port and the outlet port are positioned on opposite sides of the elastomeric film pouch, as taught by Torisawa, for the purpose of better allowing the gas to evenly inflate the pouch. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binard et al. (US 3,858,572) in view of Pravong et al. (US 2007/0208300 A1).

Regarding claim 15, Binard discloses the apparatus of claim 9, except wherein the segment of outlet gas tubing comprises a segment of corrugated tubing. 

Pravong teaches a gas insufflation and suction/irrigation tubing (Abstract), wherein the gas tubbing comprising corrugated tubing (paragraphs [0028-29], Fig. 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tubing of Binard such that it is corrugated tubing, as taught by Pravong, for the purpose of having high mechanical flexibility and being kink-free (paragraph [0005]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/           Examiner, Art Unit 3773